Citation Nr: 0610908	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-28 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for contraction of 
the right foot, currently rated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for deformity of 
the right tibia and fibula, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating determination 
of the Reno, Nevada, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran appeared at a hearing at the RO before the 
undersigned in May 2005.  


FINDINGS OF FACT

1.  The veteran maintains the use of his right foot.

2.  Nonunion of the tibia or fibula has not been shown to be 
present.

3.  The veteran's right tibia and fibula deformity has not 
been shown to cause more than moderate limitation of motion 
for the right ankle.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for contraction of the right foot have not been met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.20, 4.63, 4.71a, Diagnostic Code (DC) 5299-5284 (2005).

2.  The schedular criteria for an evaluation in excess of 20 
percent for a right tibia and fibula deformity have not been 
met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1-
4.10, 4.71a, DC 5262 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

Discussions in the December 2003 rating determination, the 
July 2004 statement of the case, the May 2005 supplemental 
statement of the case, and the September 2003 and February 
2005 VCAA letters from the RO, informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in the statement of the case, 
the supplemental statement of the case, and in the VCAA 
letters the appellant was advised of the types of evidence VA 
would assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The February 2005 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence, or that he could submit such evidence.  This 
communication served to tell the veteran that he should 
furnish any pertinent evidence in his possession. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that VCAA required notice should generally be provided 
prior to the initial denial.  The Court subsequently held 
that a claimant would generally not be prejudiced by delayed 
notice.  Here there is no evidence or contention that the 
veteran was prejudiced by the delayed notice.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). Considering both the decision of the Court 
in Pelegrini and the opinion of the General Counsel, the 
Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed above and below.

If the veteran had submitted additional evidence 
substantiating his claim following VCAA notice, he would have 
received the same benefit as if he submitted the evidence 
prior to initial adjudication.  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  The veteran was also 
afforded several VA examinations.  

The Board recognizes the concern raised by the veteran (in 
his representative's May 2004 written statement) regarding 
the adequacy of his most recent VA examination in October 
2003, performed by a physician's assistant.  The Board would 
note that an ideal medical evaluation provides a history of 
the veteran's injuries, a recitation of the complaints, and 
objective clinical findings sufficient to evaluate veteran 
according to the approved schedular of criteria for rating a 
disability.  In this regard, the Board finds that the October 
2003 VA examination afforded the veteran contains these 
elements and reference to range of motion studies for his 
right foot and right tibia and fibular disabilities and is 
adequate for consideration in this appeal.  The Board is 
satisfied that all necessary development has been completed.

The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

In Dingess the Court held that once service connection is 
granted the claim is substantiated, and further notice as to 
the rating or effective date elements is not required.  
Dingess  v. Nicholson, slip op. at 15 (In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated--it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim." Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

Increased Evaluations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the Rating 
Schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

In July 2003, the RO received the veteran's current claim for 
an increased rating for his service-connected right foot and 
tibia and fibula disabilities.

At the time of an October 2003 VA examination, the veteran 
complained of having pain and numbness in his right distal 
tibia and fibula since 1966.  He stated that his right leg 
was one inch shorter than his left.  The veteran was noted to 
have been wearing a shoe lift of one inch since 1993.  The 
veteran reported having pain every day on a scale of 3-4/10 
with stiffness.  He denied any weakness, swelling, heat, 
redness, drainage, instability, giving way, or locking.  He 
was not taking any medications.  

The veteran reported having pain of 10/10 with a flare-up.  
He noted having moderate to severe pain and stated that the 
pain varied.  He indicated that the pain varied from three to 
four times per day to not having any pain for three months.  
The pain lasted two to three minutes.  Precipitation included 
prolonged sitting, less than one hour, and prolonged walking, 
with a distance of one mile.  The veteran estimated that he 
would have 100 percent impairment with a flare-up.  There was 
no current infection.  The veteran did not use a crutch, 
brace, or cane.  He was wearing a corrective shoe, which had 
a one inch lift.  The veteran was noted to have retired in 
1999.  

Physical examination revealed no objective evidence of 
deformity, amputation, false motion, shortening, or intra-
articular involvement on the right foot and distal tibia and 
fibula.  There was no malunion or nonunion or any loose 
motion or false joint.  There was no tenderness, drainage, 
edema, painful motion, weakness, redness, or heat formation.  
His gait was linear.  Functional limitation was 20 minutes 
with standing and less than two miles when walking.  There 
were no calluses, breakdown, or unusual shoe wear pattern.  
The veteran had good arches, bilaterally.  Range of motion 
was dorsiflexion from 0 to 15 degrees and plantar flexion 
from 0 to 30 degrees.  The joints were not painful on motion.  
The examiner indicated that he would estimate that the 
veteran had a 5 percent decreased range of motion due to pain 
from overwalking or overexertion.  The right leg measured 98 
centimeters (cm.) from the umbilicus to the right medial 
malleolus while wearing the one inch shoe lift and his left 
leg measured 102 cm. from the umbilicus to the left medial 
malleolus.  

X-rays of the right foot revealed the two phalanges of the 
first toe were fused.  There were degenerative changes 
involving the first metatarsophalangeal joint.  The joint 
space was severely narrowed.  There was also subchondral 
sclerosis and osteophytes.  X-rays of the tibia and fibula 
revealed old healed fractures that were seen on the middle 
shaft of the tibia and middle shaft of the fibula.  There was 
also lateral and anterior displacement of the distal fracture 
fragment of the tibia.  There was some anterior angulation.  
No acute abnormality was identified and there was no evidence 
of osteomyelitis.  Diagnoses of right foot degenerative 
changes; status post right tibia and fracture; and unequal 
leg length, were rendered.  

At the time of an October 2003 VA foot examination, the 
veteran complained of pain at rest during a 14 hour day after 
waking up and prior to going to bed.  He also complained of 
pain when standing less than 10 minutes.  Walking during the 
day also caused pain.  The veteran denied having pain when 
sleeping.  He also denied any flare-ups but stated he had 
continuous pain.  The veteran was 100 percent mobile and able 
to perform activities of daily living and driving.  

Physical examination revealed that the veteran's right calf 
measured 31 cm and his left calf measured 32 cm.  As noted 
above, the veteran had dorsiflexion to 15 degrees and plantar 
flexion to 30 degrees.  He had a faint pulse on the right 
dorsalis pedis and the mid right forefoot was slightly colder 
than the left foot.  There was no ecchymosis.  The joint was 
not painful on motion.  The veteran had no objective evidence 
of painful motion, edema, instability, or weakness.  He did 
have tenderness during posture movements from squatting, toe 
walking, and heel walking.  The veteran limped without his 
shoes but had a linear gait with his corrective shoe.  There 
were no calluses, breakdown, or unusual shoe wear pattern.  
There were no skin or vascular changes.  The veteran's 
posture was good with standing, supination, and pronation.  
He had poor posture on squatting and when rising on his toes 
and heels, the veteran could not perform the squatting 
movements.  There were no hammertoes, high arch, or other 
deformities.  A diagnosis of degenerative changes on the 
right foot secondary to surgery for hammertoe contractures 
from the right tibial-fibular fracture was rendered.  

At the time of a March 2005 VA examination, the veteran 
reported having no complaints of pain or limited motion 
involving the right knee.  He stated that he had pain-free 
range of motion for the right knee.  The veteran also had no 
pain, redness, or discharge regarding the right tibia.  There 
was no history of infection involving the tibia or fibula.  
The veteran noted a bony swelling on the region of the 
fracture which he stated had been persistent.  He reported 
having painful limited motion of the ankle.  

With regard to his right foot, the veteran noted having 
constant aching pain involving the entire distal third of the 
right foot with painful limited motion of the great toe, 
second toe, third, and fourth toes.  He stated that he had 
constant arching pain in the right foot which worsened with 
any standing or walking.  The veteran took no medication for 
his right leg, ankle, or foot.  He used no special braces.  
The veteran wore a one inch lift on the right sole and heel 
of his right boot.  He carried a cane two times per month for 
balance.  He was able to walk in an unlimited fashion.  His 
present condition of the right tibia, fibula, ankle, and foot 
were constant without flare-up.  The veteran was able to do 
all activities of daily work and living.  He had a driver's 
license and walked in an unlimited fashion.  The veteran 
complained of painful right second, third, fourth, and great 
toes.  There were various areas of numbness in the right 
foot.  He noted that his entire right foot was 
hypersensitive.  

Physical examination revealed that the veteran had a mild 
limp on the right leg.  He did not use an assistive device to 
walk.  He wore a one inch lift on the sole and heel of his 
right foot.  The veteran declined to walk on his heels or 
toes or to perform a squatting maneuver.  He was able to get 
on the examining room table without difficulty.  The right 
leg was found to be one inch shorter than the left leg.  
Examination of the right knee revealed normal pain free range 
of motion with the right knee flexing from 0 to 150 degrees 
without pain.  

Examination of the right leg revealed a normal alignment of 
the tibia and fibula.  There was palpable bony swelling at 
the fracture site which was nontender.  There was no redness, 
drainage, or false motion at the fracture site.  The right 
calf measured 14 inches as compared to 15.25 on the left.  

Examination of the right ankle revealed that it measured 10 
inches in girth as compared to 9.5 inches on the left.  The 
right ankle dorsiflexed 5 degrees and plantarflexed 25 
degrees with pain on extremes.  Right ankle motion was 
determined actively against moderate resistance and there was 
no additional passive motion in the right ankle.  There was 
no ligamentous instability and no tenderness about the ankle.  

Examination of the right foot revealed deformities of the 
second, third, and fourth toes.  There was an abnormal large 
callosity over the metatarsal heads of the second and third 
toes which was tender to palpation.  The veteran had a normal 
shoe wear pattern.  He complained of pain with light skin 
stocking over the entire dorsal and plantar aspects of the 
right foot.  There were normal pedal pulses.  The veteran had 
normal intact sensation throughout the foot other than having 
hyperesthesia to light touch involving the entire foot.  

X-rays of the right knee were normal.  X-rays of the right 
tibia and fibula revealed a well-healed fracture involving 
the distal midshaft tibia and fibula with the tibial fracture 
healed with one bone diameter displacement medialwards.  
There was normal alignment of the right tibia and fibula 
regarding the varus and valgus.  There was mild posterior 
bowing at the tibial fracture site.  X-rays of the right 
ankle were normal showing no fractures, osteoarthritis, or 
osteoporosis.  Diagnoses of healed fracture right tibia and 
fibula at the distal midshaft with one bone diameter medial 
displacement of the tibia and shortening of one inch; right 
foot hyperalgesia involving the entire right foot secondary 
to a sympathetic response secondary to the fractures of the 
tibia and fibula; right great toe ankylosis of the 
interphalangeal joints and severe osteoarthritis of the 
metacarpophalangeal joints with markedly limited motion of 
the metacarpophalangeal joint which is painful; and status 
post surgery to the proximal interphalangeal joints of the 
second, third, and fourth toes of the right foot with 
extension contractures at the interphalangeal joints and no 
motion at these joints and flexion contractures involving the 
distal interphalangeal joints of the second, third, and 
fourth toes, were rendered.  

At the time of his May 2005 hearing, the veteran testified 
that he wore a boot to compensate for one inch of shortness 
in his right leg.  He stated that he was not receiving any 
treatment for his right lower extremity conditions.  He noted 
that after performing activities without his shoes on, such 
as the most recent VA examination, he was unable to walk.  He 
testified that he was in constant pain and that the pain was 
dull-like in nature.  The veteran noted having flare-ups on 
an almost daily basis but stated that there could be a period 
as long as eight to ten days where he would have no flare-up.  
He also reported having areas of his foot that were extremely 
hypersensitive and areas where there was no feeling at all.  
The veteran stated that he had no flexibility in his foot so 
he could not run.  He reported that he could walk a mile or 
two without limitations.  The veteran stated that he twisted 
his ankle a lot and that his ankle would go out even if he 
stepped wrong on it.  He noted that the pain he was currently 
experiencing was about the same as it was at the time of the 
prior examination.  

Right Foot

The veteran's service-connected right foot disability is 
currently evaluated as 30 percent disabling under DC 5299-
5284.  When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous. 38 C.F.R. § 4.20.  The hyphenated diagnostic code 
in this case indicates that the veteran's right foot 
disability has been rated analogous to a foot injury.

Under 38 C.F.R. § 4.71a, DC 5284, a moderate foot injury 
warrants a 10 percent rating.  A moderately severe foot 
injury warrants a 20 percent rating and a severe foot injury 
warrants a 30 percent evaluation.  Id.

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2005).

In order for a higher evaluation to be assigned, there must 
be evidence of actual loss of use of the foot.  In the event 
of a total loss of use, a 40 percent evaluation may be 
assigned under 38 C.F.R. §  4.71a, DC 5284.  This is the 
maximum rating provided under the "amputation rule" for any 
combination of pathology below the knee.  38 C.F.R. §§ 4.68, 
4.71a, DC 5165 (2005).  (The combined rating for disabilities 
of an extremity shall not exceed the rating provided for 
amputation at the elective level.  The maximum schedular 
rating for a below the knee amputation improvable by a 
prosthetic device is 40 percent.)

Under 38 C.F.R. § 4.63 (2005), loss of use of a foot, for the 
purpose of special monthly compensation, will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function of the foot, whether 
the acts of balance and propulsion, etc., in the case of the 
foot, could be accomplished equally well by an amputation 
stump with prosthesis.  (a) Extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of 2 major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches (8.9 cms.) or more, will be taken as loss of 
use of the foot involved.  (b) Complete paralysis of the 
external popliteal nerve (common peroneal) and consequent, 
footdrop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.

Upon review of the objective and competent medical evidence 
of record, the Board is of the opinion that an evaluation in 
excess of 30 percent is not warranted.  The veteran has not 
been shown to have extremely unfavorable complete ankylosis 
of the knee, or complete ankylosis of 2 major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 inches 
(8.9 cms.) or more.  Complete paralysis of the external 
popliteal nerve (common peroneal) and consequent, footdrop, 
accompanied by characteristic organic changes including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve has also not 
been demonstrated.  

While the Board does not doubt the severity of the veteran's 
foot problems, the objective medical evidence does not 
demonstrate that the veteran currently has loss of use of the 
right foot.  

As such, and even with consideration of DeLuca, supra, the 
objective evidence of record reflects the veteran's 
complaints of pain and stiffness but is not reflective of 
deficits so as to warrant an increased evaluation.  The 
preponderance of the objective medical evidence is against 
the veteran's claim for a rating above 30 percent for his 
service-connected right foot disability.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt. 38 U.S.C.A. § 5107(b).

Deformity of the Right Tibia and Fibula

The veteran's service-connected right tibia and fibula 
disability is currently evaluated as 20 percent disabling 
under DC 5262.

Under the provisions of 38 C.F.R. § 4.71a, DC 5262 
(impairment of the tibia and fibula), a 40 percent evaluation 
is warranted when there is nonunion of the tibia and fibula, 
with loose motion, and a brace is required; if there is 
malunion of the tibia and fibula with knee or ankle 
disability, a 30 percent evaluation is warranted when the 
disorder is marked, and a 20 percent evaluation is warranted 
when the disorder is moderate.

Upon review of the objective and probative medical evidence 
of record, the Board is of the opinion that the criteria for 
a 30 percent evaluation, the next higher evaluation under DC 
5262, have not been met.  The veteran has not been shown to 
have marked ankle or knee disability.  At the time of his 
October 2003 VA examination, the veteran was able to 
dorsiflex from 0 to 15 degrees and plantar flex from 0 to 30 
degrees.  The examiner noted that the veteran only had a 5 
percent reduction of motion from overwalking or overexertion.  
The joint was not painful on motion.  At the time of his 
March 2005 VA examination, the veteran had full pain free 
range of motion for his right knee.  While the Board notes 
that the veteran reported having painful ankle motion at the 
time of his March 2005 VA examination, he was still able to 
dorsiflex his ankle to 5 degrees and plantar flex to 25 
degrees.  There was also no ligamentous instability or 
tenderness about the ankle.  The examiner noted that there 
was no additional limitation of motion caused by flare-ups as 
the veteran did not have flare-ups.  

Normal ankle dorsiflexion is from 0 to 20 degrees.  Normal 
ankle plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 
4.71a, Plate II (2005).

The Board does note that at the time of his May 2005 hearing, 
the veteran reported that his ankle would give out or twist 
on him if he stepped on it the wrong way. 

The Board has considered the Court's decision in DeLuca, 
which held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59. 

Here, the competent medical evidence reflects consideration 
of the veteran's complaints of pain, weakness, and 
fatigability by medical professionals.  The veteran is 
competent to report that he is worse or entitled to a higher 
evaluation.  However, the observation of a skilled 
professional is more probative of the degree of the veteran's 
impairment.  Even when considering the additional limitation 
of motion caused by fatigue, weakness and flare-ups, neither 
the actual range of motion nor the functional limitation 
warrants an evaluation in excess of 20 percent DC 5262 as 
marked limitation of motion for the ankle or knee has not 
been shown at any time.  As such, the preponderance of the 
evidence is against the claim for an evaluation in excess of 
20 percent for residuals of a right fibula and tibia 
deformity.  




Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2005).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service-connected right foot and right tibia/fibula deformity 
have resulted in frequent periods of hospitalization.  
Moreover, there have been no objective medical findings that 
the veteran's right foot and right tibia/fibula deformities 
markedly interfere with his employment.  The veteran retired 
in 1999.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 30 percent for contraction of the 
right foot is denied.

An evaluation in excess of 20 percent for deformity of the 
right tibia and fibula is denied.  



	                        
____________________________________________
	D.J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


